Citation Nr: 0028065	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  94-46 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran has filed a timely appeal of rating 
decisions dated in July 1992 and May 1993 which denied 
entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in July 
1992 and May 1993 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which in 
pertinent part denied service connection for post-traumatic 
stress disorder (PTSD).

A hearing was held before the undersigned Veterans Law Judge, 
sitting in Los Angeles, California, in March 1996.  In June 
1997, the Board rendered a decision in regard to another 
claim and remanded the issue of service connection for PTSD.  
The RO completed the requested development to the extent 
possible and the case is now ready for appellate review.

The issue certified on appeal was entitlement to service 
connection for PTSD.  The Board, however, has raised the 
issue of the timeliness of the veteran's substantive appeal 
with regard to the claim for service connection for PTSD and 
this matter must be addressed prior to a review of the merits 
of the claim.  The Board sent the veteran a letter dated 
August 7, 2000, informing him of this raised issue and 
providing him with 60 days to respond.  The veteran has not 
responded in a timely manner to that letter.


FINDINGS OF FACT

1.  In rating decision of July 1992, the RO denied service 
connection for PTSD; the veteran submitted a notice of 
disagreement later that month.

2.  Another rating decision was issued in May 1993 which, 
although amending the July 1992 rating decision in other 
respects, continued to deny service connection for PTSD; the 
veteran was sent notification of this decision in July 1993.

3.  A statement of the case was issued in November 1993

4.  The RO received a substantive appeal, in the form of a VA 
Form 1-9, in September 1994.

CONCLUSION OF LAW

The appeal of the May 1993 determination that denied service 
connection for PTSD was not timely filed and that decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is properly initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case has been issued.  A notice of 
disagreement must be filed within one year from the date of 
mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final.  The date of the letter of notification is considered 
to be the date of mailing for purposes of determining whether 
a timely appeal has been filed.  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case, and the 
date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).

A review of the record reflects that the veteran submitted a 
claim for service connection for PTSD in February 1992.  In 
rating decision of July 1992, in pertinent part, the claim 
for service connection for PTSD was denied.  The veteran was 
notified of the decision and he submitted a notice of 
disagreement later that month.  In May 1993, the RO issued 
another rating decision which amended the February 1992 
rating decision, and continued to deny service connection for 
PTSD.  A statement of the case was issued in November 1993.  
The cover letter accompanying the statement of the case 
informed the veteran that he should file his substantive 
appeal on the enclosed VA Form 1-9.  The RO also informed the 
veteran that if they did hear from him in 60 days, the RO 
would assume that he did not intend to complete his appeal 
and the record would be closed.  The RO further informed the 
veteran that if he required more time, he was to let them 
know within 60 days.  A substantive appeal, in the form of a 
VA Form 1-9 was not received at the RO until September 1994.  

A hearing was held before the undersigned Veterans Law Judge 
in March 1996.  In June 1997, the Board issued a decision 
which denied another claim and remanded the claim for service 
connection for PTSD.  After the requested development, the RO 
continued to deny the claim for service connection for PTSD 
in a supplemental statement of the case dated in October 
1999.

The veteran timely filed a notice of disagreement in July 
1992 and a statement of the case was issued in November 1993.  
However, a substantive appeal was not filed with the RO until 
September 1994, well beyond 60 days after the mailing of the 
statement of the case and beyond one year from the date of 
either the mailing of the notice of the July 1992 rating 
decision or of the notice of the May 1993 rating decision.  
Thus, the September 1994 VA Form 1-9 is untimely and, 
therefore, invalid.


ORDER

A timely substantive appeal of the July 1992 and May 1993 
determinations denying service connection for PTSD not having 
been filed, the appeal is dismissed.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

 

